             Case 2:18-cv-02347-MTL Document 264 Filed 05/12/21 Page 1 of 4




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SBN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneysForFreedom.com
6    Jody@AttorneysForFreedom.com
     Attorneys for Plaintiffs
7
                           IN THE UNITED STATES DISTRICT COURT
8
                            IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as           Case No.: 2:18-cv-02347-SMB
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
12                         Plaintiffs,                        JOINT SUPPLEMENTAL
                                                                BRIEF REGARDING
13    v.                                                      BODY WORN CAMERA
14    City of Glendale, a municipal entity; Matt
      Schneider, in his official and individual
15    capacities; Mark Lindsey, in his official and
      individual capacities; and Michael Fernandez,
16    in his official and individual capacities;
17                         Defendants.
18
19          The Parties, by and through counsel undersigned, hereby submit this brief pursuant to the
20   Court’s Order [Doc. 263] as to the videos identified as exhibits by each party in their respective
21   statements of facts relating to the summary judgment briefing.
22          Each party moved to file non-electronic exhibits as to Defendant Schneider’s Body Worn
23   Camera Video, Defendant Lindsey’s Body Worn Camera Video, and the Motel 6 Surveillance
24   Video (collectively referred to herein as the “Videos”). See Doc. 247 and Doc. 262. Defendants
25   listed these Videos Exhibits 9, 12, and 13 in Defendants’ Statement of Facts [Doc. 246] and
26
                Case 2:18-cv-02347-MTL Document 264 Filed 05/12/21 Page 2 of 4




1    Plaintiff listed the Videos as Exhibits 1, 2, and 3, in Plaintiffs’ Controverting and Separate
2    Statement of Facts [Doc. 261]. Defendants also filed a Motion for Leave to File Under Partial
3    Seal, Defendants’ Motion for Summary Judgment, Statement of Facts, and Associated Exhibits
4    (Doc. 247) (“Motion to Seal”). In the Motion to Seal, out of an abundance of caution, Defendants
5    seek to seal the videos to protect the identities of the minor Plaintiffs, J.W. and B.W., which the
6    Parties have protected throughout this litigation.
7              Outside of this litigation, various news and media sources obtained the videos from
8    Defendant Glendale through public records requests under Arizona law. However, the Videos
9    provided to the media had certain redactions, including the obscuring of the minor Plaintiffs’
10   faces, which make them qualitatively different from the unredacted Videos disclosed in this action
11   and now used by the parties in this summary judgment context. In addition, Plaintiffs’ counsel
12   believes the Videos were disclosed to Anya Chapman, who is the mother of the minor Plaintiffs,
13   as part of the criminal proceedings against her.          Also, Defendants’ counsel submits that
14   prosecutors obtained these Videos from the City of Glendale.
15             Although the Videos have not been specifically identified as “Confidential” in this lawsuit
16   and have not previously been made subject to the applicable Protective Order in this matter (Doc.
17   114 and its addendum Doc. 216), the parties have not published these unredacted Videos outside
18   this litigation, and the parties are unaware of any public disclosure or publication of the unredacted
19   Videos by any news source or media. However, Plaintiffs’ counsel states unredacted versions of
20   the Body Worn Videos were made available to her prior the filing of this lawsuit, but counsel does
21   not know the extent the video was made available to others. Thus, Plaintiffs do not believe the
22   Videos were maintained as secret or confidential. Further, Plaintiffs do not know to what extent
23   the media has received any of the unredacted Videos disclosed in this lawsuit. As stated
24   previously, Defendants have not provided unredacted versions of Videos to the media or the
25   public.
26



                                                      -2-
             Case 2:18-cv-02347-MTL Document 264 Filed 05/12/21 Page 3 of 4




1           Counsel for the Parties have conferred and agree that the identities of the minor children,
2    including their faces as they appear in the Videos, should remain protected. Therefore, the Parties
3    agree that these unredacted Videos should be sealed to protect the identities of the minor Plaintiffs,
4    J.W. and B.W., in this lawsuit.
5           Therefore, in the interests of the minor Plaintiffs, J.W. and B.W., the parties submit that
6    the sealing of these Videos is appropriate to ensure the minor Plaintiffs, J.W. and B.W., are
7    afforded the same level of proactive confidentiality and protection as they have been afforded
8    throughout this lawsuit. Defendants request the Videos be sealed pursuant to Defendants’ Motion
9    to Seal [Doc. 247].
10          Pursuant to the Court’s Order [Doc. 263], attached hereto as Exhibits A and B are
11   Affidavits of Counsel.
12          RESPECTFULLY SUBMITTED this 12th day of May, 2021.
13                                               ATTORNEYS FOR FREEDOM
14
                                                 By: /s/ Jody L. Broaddus
15                                                      Jody L. Broaddus, Esq.
16                                                      Marc J. Victor, Esq.
                                                        Attorneys for Plaintiffs
17
                                                 JONES, SKELTON & HOCHULI, P.L.C
18
19                                               By: /s/ Joseph J. Poplizio
                                                        Joseph J. Popolizio, Esq.
20                                                      Ian Beck, Esq.
                                                         Attorneys for Defendants
21
22
                                       CERTIFICATE OF SERVICE
23
            I hereby certify that on this 12th day of May, 2021, I electronically transmitted the
24
     foregoing to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
25
     Electronic filing to the following registrants to:
26



                                                      -3-
     Case 2:18-cv-02347-MTL Document 264 Filed 05/12/21 Page 4 of 4




1                              Joseph J. Popolizio
                                  Ian C. Beck
2                    JONES, SKELTON & HOCHULI, P.L.C.
3                      40 North Central Avenue, Suite 2700
                            Phoenix, Arizona 85004
4
5                                      By: /s/ Heather Wilson
6                                             Heather Wilson

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                     -4-
